Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	It is noted by the Examiner that the notice of allowance dated 06/02/2021 is reiterated herein with the exception of Examiner’s amendment to claims 8 and 16 where the amendment is clarified as shown below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2020 and 04/07/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10316275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 1-24, drawn to a variant of a parent polypeptide having alpha-amylase activity, wherein said variant is a fusion polypeptide which has an improved wash performance at low temperature, and wherein said variant has alpha-amylase activity, classified in C07K 2319/00.
II.	Claims 25-29, drawn to a polynucleotide encoding the variant according to claim 1, classified in C12N 15/62. 
Claims 30-32, drawn to a method of improving wash performance of a parent polypeptide having the amino acid sequence of SEQ ID NO: 13 or 14, or having at least 80% sequence identity thereto, said method comprising the steps of: a) a substitution and/or deletion of two, three or four positions in the parent alpha-amylase said positions corresponding to positions 181, G182, D183, and G184 of the mature polypeptide of SEQ ID NO: 4; and b) an alteration at one or more positions corresponding to positions (…as recited in claim 30), classified in C12Q 1/6818.

This application contains claims directed to the following patentably distinct species: modification or alteration positions for various SEQ ID NOs recited in claims.  The species are independent or distinct because each of the alteration/modification at an amino acid position is unique and distinct structurally and functionally for each different amino acid sequences represented by different SEQ ID NOs.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1-32 are generic.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The inventions are distinct, each from the other because of the following reasons:
The inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the variant fusion polypeptide of invention I, and the polynucleotides of invention II are patentably distinct inventions for the following reasons.   Polypeptides, which are comprised of amino acids that fold into a specific three-dimensional structure, and nucleic acids, which are composed of linear, contiguous purine and pyrimidine units, are structurally distinct molecules. 

The inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially 
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the polynucleotides of Invention II are not used or made by the method of improving wash performance of Invention III. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election:  The attorney of record, Kelly Reynolds, elected Group I, claims 1-24, and position H1 of SEQ ID NO: 14 as a species election on 04/26/2021.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse, and therefore, is made final (MPEP § 818.01(a)).  

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kelly Reynolds on 05/24/2021.  Claims 1 and 4-24 are allowed.

Claims 2, 3 and 25-32.      Canceled.

A clean copy of claims 1 and 4 is provided below:
Claim 1.        A variant of a parent alpha-amylase having alpha-amylase activity, wherein said variant is a fusion polypeptide comprising:
a) at least 80% sequence identity to SEQ ID NO: 13 or SEQ ID NO: 14, and
b) a substitution or a deletion at a position corresponding to H1 of the amino acid sequence as set forth in SEQ ID NO: 13 or SEQ ID NO: 14, 


Claim 4.        The variant according to claim 1, wherein said parent polypeptide comprises an A and a B domain having at least 85%, at least 90%, at least 95%, or at least 97%, but less than 100% sequence identity to SEQ ID NO: 10.

Claim 5.        Delete “at 80%” in line 3.

Claim 6.        Delete “at least 80%” in line 3.

Claim 7.        Delete “at least 65, at least 70%, at least 75%, at least 80%,” in lines 2-3.

Claim 8.        Replace “said A and B domains” with “the A and B domains” in line 
2;
Insert “further” in front of “comprise” in line 2; and 
Delete “H1” in line 3.

Claim 9.        Replace “claim 7” with “claim 8” in line 1.



Claim 11.      Replace “claim 9” with “claim 10” in line 1.

Claim 12.      Delete “H1” in line 5.

Claim13.       Replace “claim 11” with “claim 12” in line 1.

Claim 15.      In line 3, replace “is selected from” with “further comprises the following substitutions and deletions selected from:” and  
Insert “,” after “N195F” in line 4.

Claim 16.      In line 2, replace “is selected from the group consisting of;” with “further comprises the following substitutions and deletions selected from:” 
                    	Insert “,” after “T400P” in line 3; and 
Insert “,” after every occurrence of “G476K” in line 4, line 5, line 7, line 9, line 11, line 12, line 13, line 14, line 15, line 16, line 17, line 18, line 20, line 21, line 23, line 25, line 26, line 28, line 29, line 30, line 32, line 34, line 35, line 36, line 37, line 39, line 41, line 42, line 43, line 44, line 45, line 46, line 47, line 49, line 51, line 53, line 55, line 57, line 59, line 61 and line 63.


in line 3, replace “is selected from” with “further comprises the following substitutions and deletions selected from:”.

Claim 18.      Replace “polypeptide” with “alpha-amylase” in line 2; and 
in line 3, replace “is selected from” with “further comprises the following substitutions and deletions selected from:”.

Claim 20.      Replace “a variant” with “the variant” in line 1.

Claim 22.      Replace “claim 20” with “claim 21” in line 1.

Claim 23.      Delete all occurrences of “such as” in lines 2-4.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Outtrup et al. (US Patent No. 6309871, see IDS) teach a polypeptide having 94.1% sequence identity to Applicant’s SEQ ID NO: 14 (see sequence search result in SCORE, under Result #10 in 20210427_140927_us-16-847-773-14subh1x.minpct80_ DX.rai.), the Examiner has found no teaching or suggestion in the prior art directed to A variant of a parent alpha-amylase having alpha-amylase activity, wherein said variant is a fusion polypeptide comprising:  a) at least 80% sequence identity to SEQ ID NO: 13 or SEQ ID NO: 14, and b) a substitution or a deletion at a position corresponding to H1 of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JAE W LEE/
Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656